DETAILED ACTION
Claims 1-14 filed March 16th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 7th 2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant asserts that Ohnuma integrates the displays of the other displays 2-4 and Minematsu performs the opposite function by converting a single URL to be displayed across other devices 1-4. The Examiner must respectfully disagree with the applicant’s characterization. Both Minematsu and Ohnuma pertain to bidirectional communication between a central device to peripheral devices. Minematsu also teaches updating of the central image. See Minematsu paragraph 76-77 which teaches that the changes on the peripheral devices will update the centralized web content. Ohnuma also teaches distribution of information from the central device. See Ohnuma paragraph 70 where the transfer path is through the buffer of the image display apparatus 1 (centralized device). These data transfer operations are handled using existing transfer protocols such as HTTP (See Ohnuma paragraph 83). It is well known in the art that HTTP protocols access web content via a URL (See Minematsu paragraph 64). In conclusion, the Examiner disagrees with the notion that Minematsu and Ohnuma teaches incompatible and opposite display operations as both prior arts are compatible with the HTTP protocol that provides support for both uploading to a centralized device and 
Regarding claim 8, claim 8 recites similar contents to claim 1, and thus remain rejected under similar reasoning to claim 1.
Regarding dependent claims 2-7 and 9-15, these claims depend on their respective independent claims and remain rejected using the reasons stated below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu et al. (US2015/0370524) in view of Ohnuma et al. (US2015/0054852)

 	Consider claim 1, where Minematsu teaches a multi-screen control system, comprising: a plurality of display devices, configured to display a plurality of output images provided by a plurality of video sources; (See Minematsu paragraph 27, 41 where there are a plurality of display devices 1-4 that are configured to display a plurality of content from the content providing device, wherein the content may be an animation, thus a video source)  at least one console device, configured to receive a control operation to at least one of the output images; (See Minematsu paragraph 41 where the detector analyzes the images and detects updates to the objects displayed on the display devices 1-4, thus receiving a control operation to update the output images) a video switching device, connected to the plurality of display devices and the at least one console device, and configured to transmit the plurality of output images provided by the plurality of video sources to the plurality of display devices, and obtain at least one partial image from the at least one of the plurality of output images according to the control operation; (See paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices)  and a centralized image comprising the at least one partial image. (See Minematsu paragraph 36 where there is an original image that comprises the plurality of images provided by the content provider)
	Minematsu teaches a centralized image, however Minematsu does not explicitly teach a centralized display device, connected to the video switching device, wherein the video switching device outputs the at least one partial image to the centralized display device such that the centralized display device displays a centralized image comprising the at least one partial image. However, in the same field of endeavor of controlling a plurality of displays Ohnuma teaches a centralized display device, connected to the video switching device, wherein the video switching device outputs the at least one partial image to the centralized display device such that the centralized display device displays a centralized image comprising the at least one partial image. (See Ohnuma paragraph 60 and figure 3 where Ohnuma shows an image display apparatus 1 that displays the screens on the other displays 2-4) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minematsu such that the content providing device has its own display to display the original image. One of ordinary skill in the art would have been motivated to 

 	Consider claim 3, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 1, wherein the video switching device records coordinate information of the at least one partial image according to a region defined by the control operation, and obtains the at least one partial image from at least one image buffer according to the coordinate information. (See Minematsu paragraph 38-39, 71 and figure 1 where there is a converter that stores the coordinate information and location of the content (partial images) and updates the displays 1-4 accordingly)

 	Consider claim 5, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 1, wherein the at least one partial image comprises a first partial image and a second partial image, and the centralized display device displays the centralized image comprising the first partial image and the second partial image. (See Minematsu paragraph 36 where there is an original image that comprises the plurality of images provided by the content provider)

  	Consider claim 7, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 5, wherein in response to the video switching device receiving, by the at least one console device, a movement operation applied to the centralized image and moving the first partial image, the video switching device changes a display position of the first partial image in the centralized image. (See paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices, where a detector detects updates in positions of the content and updates the image locations)  

 	Consider claim 8, where Minematsu teaches a multi-screen control system, comprising: a plurality of display devices, configured to display a plurality of output images provided by a plurality of video sources; at least one console device, configured to receive a control operation to at  least one of the plurality of output images; a plurality of first video receivers, respectively connected to the plurality of display devices, and configured to receive, through a network, the plurality of output images provided by the plurality of video sources, (See Minematsu paragraph 27, 41 where there are a plurality of display devices 1-4 that are configured to display a plurality of content from the content providing device, wherein the content may be an animation, thus a video source. The devices are connected through network 40)  and transmit the plurality of output images provided by the plurality of video sources to the plurality of display devices; a network device, connected to the plurality of first video receivers; and a second video receiver, connected to the displays a centralized image comprising the at least one partial image. (See paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices)  and a centralized image comprising the at least one partial image. (See Minematsu paragraph 36 where there is an original image that comprises the plurality of images provided by the content provider)
	Minematsu teaches a centralized image, however Minematsu does not explicitly teach a centralized display device, connected to the video switching device, wherein the video switching device outputs the at least one partial image to the centralized display device such that the centralized display device displays a centralized image comprising the at least one partial image. However, in the same field of endeavor of controlling a plurality of displays Ohnuma teaches a centralized display device, the network device and the at least one console device, and configured to obtain at least one partial image of at least one of the plurality of output images via the network device according to the control (See Ohnuma paragraph 60 and figure 3 where Ohnuma shows an image display apparatus 1 that displays the screens on the other displays 2-4) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minematsu such that the content providing device has its own display to display the original image. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a holistic view of the original image to provide a better user experience. 

 	Consider claim 11, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 8, wherein the second video receiver records coordinate information of the at least one partial image according to a region defined by the control operation, and obtains the at least one partial image from at least one image buffer according to the coordinate information. (See Minematsu paragraph 38-39, 71 and figure 1 where there is a converter that stores the coordinate information and location of the content (partial images) and updates the displays 1-4 accordingly)

 	Consider claim 12, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 8, wherein the at least one partial image comprises a first partial image and a second partial image, and the centralized display device displays the centralized image comprising the first partial image and the second partial image. (See Minematsu paragraph 36 where there is an original image that comprises the plurality of images provided by the content provider)

 	Consider claim 14, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 12, wherein in response to the second video receiver receiving, by the at least  (See paragraph 53-54 where a communicating unit 11 is connected to the plurality of display devices and transmits the output images provided by the content provider and obtain a partial image of the full image to display on the plurality of devices, where a detector detects updates in positions of the content and updates the image locations)  

Claim 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu in view of Ohnuma as applied to claim 1 above, in further view of Sunakawa et al. (US2008/0211825)

 	Consider claim 2, where Minematsu teaches the multi-screen control system according to claim 1, wherein the video switching device, a centralized image buffer corresponding to the centralized display device, and a control circuit, the control circuit obtaining the at least one partial image from at least one of the plurality of image buffers and writing the at least one partial image into the centralized image buffer. (See Minematsu figure 10, 11 and paragraphs 84-86 where the renderer 17 aggregates the plurality of content images and aggregates them into an image stored in the buffer 18 stores the content to be distributed through the communication unit 11)
 	Minematsu teaches a video switching unit, however Minematsu does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by 
 
 	Consider claim 9, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 8, the second video receiver comprises a centralized image buffer and a control circuit, and the control circuit obtains the at least one partial image from the image buffer of at least one of the plurality of first video receivers and writes the at least one partial image into the centralized image buffer. (See Minematsu figure 10, 11 and paragraphs 84-86 where the renderer 17 aggregates the plurality of content images and aggregates them into an image stored in the buffer 18 stores the content to be distributed through the communication unit 11)
 	Minematsu teaches a video switching unit, however Minematsu does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by Sunakawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of storing future frames in a buffer to yield the predictable result of a smoother video presentation. 

 	Consider claim 10, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 8, further comprising a plurality of video transmitters connected to the  (See Minematsu figure 10, 11 and paragraphs 84-86 where the renderer 17 aggregates the plurality of content images and aggregates them into an image stored in the buffer 18 stores the content to be distributed through the communication unit 11)
	Minematsu teaches a video switching unit, however Minematsu does not explicitly teach comprises a plurality of image buffers respectively corresponding to the plurality of display devices. However, in the field of video switching units Sunakawa teaches a plurality of image buffers respectively corresponding to the plurality of display devices. (See Sunakawa figure 5B and paragraph 123 where each display being receiving input from the server will have a buffer to buffer the information from the network.) Therefore, it would have been obvious to one of ordinary skill in the art that the data storage presented in Ohnuma figure 4 at each of the devices is configured into a buffer as taught by Sunakawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of storing future frames in a buffer to yield the predictable result of a smoother video presentation. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu in view of Ohnuma as applied to claim 1 above, in further view of Griffin (US2016/0117268)

 	Consider claim 4, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 1, wherein the plurality of display devices comprise a first display device, the plurality of output images comprise a first output image and a second output image, (See Minematsu paragraph 27, 41 where there are a plurality of display devices 1-4 that are configured to display a plurality of content from the content providing device, wherein the content may be an animation, thus a video source)  however Minematsu does not explicitly teach when the video switching device switches a video source of the first display device from a first video input port to a second video input port, the first display device switches from displaying the first output image corresponding to the first video input port to displaying the second output image corresponding to the second video input port, and the centralized display device switches from displaying the at least one partial image of the first output image to displaying the at least one partial image of the second output image. However, in an analogous field of endeavor Griffin teaches the limitation. (See Griffin figure 4 and paragraph 121, 125 where the plurality of display devices 1-n are connected via network ports and the display can be configured to display the image in order, wherein the display order can be changed to a variety of orientations. Thus, allowing display 1 to display the content intended for display 2) Therefore, it would have been obvious for one of ordinary skill in the art to modify Minematsu to allow the changing of the display order as taught by Griffen. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing for flexible configurations. 

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu in view of Ohnuma as applied to claim 1 above, in further view of Ushiyama et al. (US2015/0364159)

 	Consider claim 6, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 5, however they do not explicitly teach wherein in response to the video switching device receiving, by the at least one console device, a selection operation applied to the centralized image and selecting the first partial image, the centralized display device switches from displaying the centralized image to displaying one of the plurality of output images comprising the first partial image.  (See Ushiyama figure 5 and paragraph 67-69 where there are a plurality of sub-views 1-5 where SV1 is the full view and the other sub views are different views with different visual fields and when a different sub view is selected, the main view switches over) Therefore, it would have been obvious for one of ordinary skill in the art to modify the combination of Minematsu and Ohnuma by allowing selection of the partial images. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to see the detailed images upon selection.

 	Consider claim 13, where Minematsu in view of Ohnuma teaches the multi-screen control system according to claim 12, however they do not explicitly teach wherein in response to the second video receiver receiving, by the at least one console device, a selection operation applied to the centralized image and selecting the first partial image, the centralized display device switches to displaying one of the plurality of output images comprising the first partial image. However, in an analogous field of endeavor Ushiyama teaches the limitation. (See Ushiyama figure 5 and paragraph 67-69 where there are a plurality of sub-views 1-5 where SV1 is the full view and the other sub views are different views with different visual fields and when a different sub view is selected, the main view switches over) Therefore, it would have been obvious for one of ordinary skill in the art to modify the combination of Minematsu and Ohnuma by allowing selection of the partial images. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to see the detailed images upon selection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624